CHRISTIAN, Judge.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Omitting the formal parts, the indictment under which appellant was convicted reads as follows: “Ola Townsend did then and there unlawfully sell to J. A. Volte liquor capable of producing intoxication.” The indictment is fundamentally defective for the reasons stated in Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.